Citation Nr: 1210586	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to March 11, 2009.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.

3.  Entitlement to aid and attendance allowance for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to June 1954.

These matters come before the Board of Veterans' Appeals (BVA or Board) from August 2008, January 2010, and August 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

A note in the file indicates that the Veteran failed to appear for a scheduled December 2011 Board hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound, and entitlement to aid and attendance allowance for the Veteran's spouse are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received the Veteran's formal claim of entitlement to TDIU on January 4, 2008.

2.  The evidence does not demonstrate that it was factually ascertainable that the Veteran was unemployable as a result of service-connected disability, in conjunction with his education and occupational experience, prior to March 11, 2009.

CONCLUSION OF LAW

The criteria for an award of TDIU, prior to March 11, 2009, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in April 2008 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the April 2008 letter, the Veteran received notice regarding the assignment of an effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are private and VA records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Entitlement to TDIU prior to March 11, 2009.

An October 2007 RO decision granted the Veteran service connection for PTSD and assigned a rating of 30 percent, effective August 19, 2004; service connection for bilateral hearing loss and tinnitus was also granted in the October 2007 RO decision, and those disabilities were rated as 60 percent and 10 percent disabling, respectively, effective May 28, 2003.  An August 2008 RO decision awarded the Veteran a 70 percent rating for PTSD, effective July 17, 2008, and also awarded the Veteran a 70 percent rating for bilateral hearing loss, effective December 26, 2007.  

A January 2010 RO decision granted the Veteran service connection for cold weather injury of the left and right foot, and assigned a rating of 20 percent for those disabilities, effective March 11, 2009.  As the Veteran was assigned a 100 percent combined evaluation, effective March 11, 2009, the January 2010 RO decision denied the Veteran a TDIU, deeming the issue to be moot.

In a May 2010 statement of the case the RO denied entitlement to a TDIU prior to March 11, 2009.

The Veteran filed a formal claim for TDIU which was received on January 4, 2008.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he had last worked (building bridges and roads) full time in December 1992.  He noted that his service-connected hearing loss and tinnitus had caused him to be unable to secure or maintain any substantially gainful employment.  The Veteran reported that he had completed high school and four years of college.

The Veteran's combined evaluation of compensation is 60 percent from May 28, 2003, 80 percent, from August 19, 2004, 90 percent from July 17, 2008, and 100 percent, from March 11, 2009.  The Veteran seeks entitlement to a TDIU prior to March 11, 2009.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability.  38 C.F.R. § 4.16(a).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU  claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2).

In this case, the Veteran filed a formal claim for TDIU benefits which was received by VA on January 4, 2008.  There is no document of record prior to that date that may be reasonably construed as a claim for TDIU benefits.  38 C.F.R. §§ 3.151(a), 3.155(a).  Therefore, the date of receipt of the Veteran's current claim for TDIU is January 4, 2008.  Under 38 C.F.R. § 3.400(0)(2), it is necessary to determine whether, sometime between January 4, 2007, and March 10, 2009, the Veteran's inability to follow a substantially gainful occupation due to service-connected disability became factually ascertainable.

The Veteran has satisfied the percentage rating standards for individual unemployability benefits, effective August 19, 2004.  However, in such instances, the Veteran must still show that his service-connected disabilities preclude him from engaging in substantially gainful employment consistent with his education and occupational experience.

In reviewing the evidence for the one year period prior to receipt of the Veteran's TDIU claim on January 4, 2008, it is not factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to service-connected disability prior to March 11, 2009.

As noted, on his formal claim for TDIU the Veteran asserted that his service-connected hearing loss and tinnitus had caused him to be unable to secure or maintain any substantially gainful employment.  While the Veteran underwent a VA audiological examination in July 2007, there is nothing in that examination report linking the Veteran's employment difficulties to his hearing loss or tinnitus disabilities.  While the Veteran has submitted private treatment records dated during the relevant time period, the records do not contain information indicating or even inferring that the Veteran's employment difficulties were related to his hearing loss or tinnitus disabilities.  In the same manner, the VA PTSD examinations dated in June 2007 and July 2008 do not reference or identify the Veteran's hearing problems as impacting his employability.

As for the VA PTSD examinations dated in June 2007 and July 2008, neither of those examiners indicated that the Veteran's PTSD rendered the Veteran unemployable.  The July 2008 VA PTSD examiner noted that the Veteran had retired in 1992 from his job as a building engineer due to a (nonservice-connected) serious heart condition.  On Axis III, general medical conditions were noted to be hypertension, gastro esophageal reflux disease, peripheral neuropathy, bundle branch block, ischemic heart disease and chronic obstructive pulmonary disease.  In fact, the July 2008 VA examiner stated that the Veteran's employment difficulties were related to his physical problems (but did not note hearing loss), and specifically indicated that it was not related to the Veteran's psychiatric symptoms.

While the Veteran has submitted private treatment records dated during the relevant time period, those records, while noting the Veteran's depression, tended to concern the Veteran's kidney problems, COPD, and heart disability, and employment was not discussed.  The Board notes in passing that a May 2008 private medical examination (Aid and Attendance) did not even note hearing loss in the diagnosis portion of that report.

While not specifically required in cases such as this, the Board observes that the Veteran has not identified or referenced any evidence in the claims file that shows that the Veteran was unemployable due to service-connected disability prior to March 11, 2009.  In fact, the Veteran has made little or no argument in this regard, other than in a September 2008 statement simply noting that he had to deal with stress on the job; even in the September 2008 statement, however, the Veteran did not identify any evidence that would entitle him to an earlier effective date for his TDIU.  While the Board finds the Veteran to be competent and credible to report that his stress has caused employment difficulties, there are essentially no statements from the Veteran that need to be analyzed on the basis of competency or credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Based on the foregoing, the Board finds that the Veteran is not entitled to a TDIU prior to March 11, 2009.


ORDER

Entitlement to a TDIU prior to March 11, 2009 is denied.

REMAND

The Veteran asserts that he is entitled to special monthly compensation based on the need for regular aid and attendance.  While a July 2009 private examiner noted that the Veteran had the need of a medical care taker, it appears that the July 2009 private examiner attributed such need to the Veteran's nonservice-connected heart disability.  The July 2009 private examiner also noted that the Veteran needed a care taker due to the complexity of his medication regimen, but, other than observing that the Veteran was taking at least 18 medications, did not elaborate further in that regard.  The Board finds that the Veteran should be afforded a VA Aid and Attendance examination to address the medical matters presented by this appeal.  The Board also notes that the Veteran has been granted service connection for bilateral lower extremity disability subsequent to his most recent July 2009 private examination, and those disabilities must be considered in the adjudication of this claim.

As for entitlement to aid and attendance allowance for the Veteran's spouse (M.R.), the record reflects that in September 2009 M.R. obtained a private physician's report of medical examination in support of aid and attendance.  The Board finds that the report is incomplete, in that it simply notes that M.R. has some restrictions in the ability to feed, bathe, and dress herself, but with little or no elaboration or indication of the degree of inability to perform those tasks.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a VA Aid and Attendance/Housebound examination.  The claims file must be made available for the examiner to review.  The examiner is requested to indicate whether the Veteran is helpless or so helpless as to require the regular aid and attendance of another person and if so, whether such need is related to service-connected disabilities.  The examiner is advised that service connection is in effect for PTSD, bilateral hearing loss, tinnitus, and a cold weather injury of the left and right feet.  The examiner must provide a complete rationale for any opinion offered.

2.  The Veteran's spouse should also be scheduled for a VA examination to ascertain whether she requires regular aid and attendance of another person, or is housebound.  The examiner should comment on the effect of M.R's disabilities on such functions as eating, taking medication, bathing, grooming, dressing, attending to the needs of nature, etc.  The examiner must comment as to whether M.R. is, because of her disabilities, confined to the premises of her home, and explain the rationale for all opinions offered.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


